           Case 1:20-cv-03374-JMF Document 48 Filed 07/15/21 Page 1 of 1

                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York



                                                    86 Chambers Street
                                                    New York, New York 10007


By ECF                                              July 15, 2021
The Honorable Jesse M. Furman
United States District Judge
United States District Court
500 Pearl Street
New York, New York 10007

     Re: Fuld v. Palestine Liberation Organization, 20 Civ. 3374 (JMF)

Dear Judge Furman:

      This Office represents the United States (the “government”) in the above-named action. On
May 6, 2021, the Court certified to the Department of Justice the defendants’ constitutional
challenge to the Promoting Security and Justice for Victims of Terrorism Act of 2019. The Court
has allowed the government until July 16, 2021—after the government’s first extension request, for
ten days, was granted—to intervene in accordance with Fed. R. Civ. P. 5.1(c). The government now
respectfully seeks an additional seven days, to July 23, 2021, to decide whether to intervene
pursuant to Rule 5.1. This is the government’s second request for an extension of time; counsel for
the parties consent to this request.

      In deciding whether to intervene, the Acting Solicitor General seeks input from a number of
components of the Department of Justice, including, in this case, the United States Attorney’s
Office, the Federal Programs Branch, and the Civil Division Appellate Staff, as well as other
interested federal agencies, here including the Department of State. The additional time now
requested is needed for the government to complete the process of inter-agency consultation, for the
Acting Solicitor General to reach a final decision, and, should the Acting Solicitor General
authorize intervention, for the preparation of a memorandum for filing.

     Thank you for your consideration.
                                                    Respectfully,

                                                    AUDREY STRAUSS
                                                    United States Attorney
                                            By:     /s/ Benjamin H. Torrance
                                                    BENJAMIN H. TORRANCE
                                                    Assistant United States Attorney
                                                    Telephone: 212.637.2703
                                                    Fax: 212.637.2702
                                                    E-mail: benjamin.torrance@usdoj.gov
cc: counsel, by ECF
